t c memo united_states tax_court julie marie mcgowen and john michael mcgowen petitioners v commissioner of internal revenue respondent docket no filed date julie marie mcgowen and john michael mcgowen pro sese guy h glaser and jeffery d rice for respondent memorandum findings_of_fact and opinion foley judge after concessions the issues for decision relating to petitioners’ joint federal_income_tax return are whether a payment received pursuant to a settlement agreement is taxable_income and whether petitioners are subject_to a sec_6662 a accuracy-related_penalty findings_of_fact in julie marie mcgowen worked as a financial analyst for pacificare health systems inc and pacificare of california collectively pacificare from august to date mrs mcgowen was harassed at work by kevin bulrice mr bulrice created an intimidating hostile and offensive work environment and on one occasion threw a binder at mrs mcgowen mrs mcgowen reported these incidents to her superiors but her superiors did not take action to prevent mr bulrice from continuing to harass mrs mcgowen mrs mcgowen’s work conditions became intolerable and she began to develop symptoms of emotional distress eg shaking sweating anxiety sleeplessness panic attacks depression etc on date mrs mcgowen elected to take a medical leave of absence due to stress during her leave of absence mrs mcgowen remained in contact with pacificare and periodically updated pacificare on the status of her health on date mrs mcgowen requested an extended leave of absence and informed pacificare that she would 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure be undergoing counseling for her stress-related problems on date pacificare notified mrs mcgowen that her employment had been terminated effective date on date mrs mcgowen filed a complaint against pacificare and several pacificare employees with the superior court of the state of california county of orange complaint in the complaint mrs mcgowen alleged sexual harassment failure to prevent sexual harassment disability discrimination failure to prevent discrimination intentional infliction of emotional distress and other causes of action mrs mcgowen also described how she was mistreated and requested compensatory_damages for emotional distress and other economic and non-economic losses on date mrs mcgowen and pacificare entered into a settlement agreement and general release of claims settlement agreement which provided that pacificare as consideration for the release of claims set forth in the agreement would make payments totaling dollar_figure to mrs mcgowen and her attorneys in particular the settlement agreement provided that pacificare would pay mrs mcgowen’s attorneys dollar_figure for attorneys fees on account of mrs mcgowen’s statutory claims under california’s fair employment and housing act and pay mrs mcgowen dollar_figure less withholding required_by_law for lost income lost income payment and dollar_figure for physical injury caused by emotional distress emotional distress payment on date pacificare’s attorney sent mrs mcgowen’s attorney three checks relating to the payment obligations described in the settlement agreement and a letter stating that the settlement was complete subsequently united healthcare services inc which at the time of the lost income payment was in the process of merging with pacificare issued mrs mcgowen a form_w-2 wage and tax statement and pacificare issued mrs mcgowen a form misc miscellaneous income for the lost income payment and the emotional distress payment respectively in petitioners timely filed a joint federal_income_tax return relating to return on petitioners’ return they reported among other things the dollar_figure lost income payment but did not report the dollar_figure emotional distress payment on date respondent issued petitioners a notice_of_deficiency relating to year in issue in the notice respondent determined that petitioners underreported their income were liable for a dollar_figure deficiency and were liable for a dollar_figure sec_6662 accuracy-related_penalty relating to on date petitioners while residing in california filed a petition with the court 2on date the court granted respondent’s motion to dismiss for lack of prosecution as to petitioner’s husband john michael mcgowen the decision we enter with respect to petitioner john michael mcgowen will be consistent with the decision we enter with respect to petitioner julie marie mcgowen opinion sec_104 provides that gross_income does not include the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness see also sec_61 515_us_323 stating that sec_61 is broad in scope and exclusions from gross_income must be narrowly construed thus a taxpayer may exclude damages from gross_income when the taxpayer establishes that the underlying cause of action giving rise to the damages is based upon tort or tort-type rights and the damages were received on account of personal physical injury or physical sickness see sec_104 commissioner v schleier supra pincite citing 504_us_229 sec_1_104-1 income_tax regs sec_104 further provides that emotional distress shall not be treated as a physical injury or physical sickness except to the extent that damages attributable 3pursuant to sec_7491 mrs mcgowen has the burden_of_proof with respect to the factual issue affecting her liability for tax unless she introduces credible_evidence and satisfies other requirements that would shift the burden relating to that issue to respondent see rule a our conclusions however are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 124_tc_95 to the emotional distress were used to pay for medical_care as described in sec_213 or b mrs mcgowen contends that the emotional distress payment constitutes damages received on account of physical injuries and is excludable pursuant to sec_104 we disagree there is no evidence that the binder physically injured mrs mcgowen or that mrs mcgowen suffered other than the symptoms of emotional distress moreover pursuant to the settlement agreement mrs mcgowen received damages on account of her emotional distress and not as a result of a physical injury or physical sickness as defined in sec_104 see united_states v burke supra pincite stating that where damages are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement controls whether those damages are excludable pursuant to sec_104 58_tc_32 accordingly the dollar_figure emotional distress payment to mrs mcgowen is not excludable pursuant to sec_104 4the legislative_history shows that it is intended that the term emotional distress includes symptoms eg insomnia headaches stomach disorders which may result from such emotional distress h conf rept pincite ndollar_figure 1996_3_cb_741 therefore to be excludable from gross_income pursuant to sec_104 a settlement award must be paid to a taxpayer on account of physical injury or physical sickness which does not include emotional distress or symptoms thereof respondent further determined that mrs mcgowen is liable for a sec_6662 accuracy-related_penalty relating to the year in issue sec_6662 imposes a 20-percent penalty on the amount of any underpayment_of_tax attributable to negligence or a substantial_understatement_of_income_tax see sec_6662 and respondent bears and has met the burden of production relating to this penalty see sec_7491 116_tc_438 sec_6664 however provides that no penalty shall be imposed if a taxpayer demonstrates that there was reasonable_cause for the underpayment and that the taxpayer acted in good_faith see also sec_7491 higbee v commissioner supra pincite mrs mcgowen who lacked knowledge and experience in tax law reasonably believed that a portion of her settlement payment was not taxable and in good_faith did not report that portion of the settlement payment on her return see sec_6664 sec_1_6664-4 income_tax regs accordingly mrs mcgowen is not liable for the sec_6662 accuracy-related_penalty contentions not addressed are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
